Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2017

                                     No. 04-17-00271-CV

                                 Susan Rebecca CAMMACK,
                                          Appellant

                                               v.

                               Sheriff Russell HIERHOLZER,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 11228B
                        Honorable Stephen B. Ables, Judge Presiding


                                        ORDER

        Susan Rebecca Cammack has filed an emergency motion requesting that we order the
sheriff of Kerr County to stay the sale of her real property. The motion identifies a trial court
cause in which an agreed judgment was rendered in May 2012, and another judgment was
rendered in September 2016. Although the motion refers to a summary judgment the trial court
rendered, this court has no record of an appeal from either of these two judgments. The motion
also does not specify any other trial court ruling about which Cammack complains.

        This court has jurisdiction only over appeals from final judgments. Lehmann v. Har–Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). A timely notice of appeal also must be filed to invoke
this court’s appellate jurisdiction. Sweed v. Nye, 323 S.W.3d 873, 875 (Tex. 2010) (per curiam).
Furthermore, this court does not have mandamus jurisdiction over sheriffs unless it is shown that
issuance of the writ is necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. §
22.221(a). The motion makes no such allegation or showing. We therefore order Susan Rebecca
Cammack to file a response, by 8:00 a.m., May 2, 2017, showing why this proceeding should not
be dismissed for want of jurisdiction.



       It is so ORDERED on this 1st day of May, 2017.
                                        PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court